Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 21 March 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                  
                     Sir
                     Newport March 21st 1781.
                  
                  I received this last night, your Excellency’s Letter of the 18th instant dated from hartford; The Intelligence your Excellency gives me of the return of the fleet of Transports on the 11th makes me believe that this convoy will wait for Arbuthnot’s fleet to sail afterwards under its protection, I hope that this will occasion a delay long enough to give our Expedition a great advance.  I wait with the greatest impatience to hear from your Excellency, of your happy return at New– Windsor, in a good state of health, and some days after to have good news from Chesapeak bay.  I am with respect and personal attachment, Sir, Your Excellency’s Most humble & obedient servant,
                  
                     le cte de Rochambeau
                  
               